
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


EXECUTIVE EMPLOYMENT AGREEMENT

Amended and Restated as of August 4, 2008


        This Executive Employment Agreement ("Agreement") is made effective
November 14, 2003 ("Effective Date"), by and between Kratos Defense & Security
Solutions, Inc. ("Company") and Eric DeMarco ("Executive"), and as amended and
restated as of August 4, 2008.

        The parties agree as follows:

        1.    Employment.    Company hereby employs Executive, and Executive
hereby accepts such employment, upon the terms and conditions set forth herein.

        2.    Duties.    

        2.1    Position.    Executive shall initially be employed as a
non-officer regular, full-time employee but will become Company's President and
Chief Operating Officer ("COO") within two (2) weeks of the Effective Date.
Immediately upon the announcement of Executive's assumption of the President and
COO roles, Company shall announce a 3 to 6 month succession plan for Executive
to transfer into Company's Chief Executive Officer ("CEO") role. Executive shall
have the duties and responsibilities assigned by Company's Board of Directors
("Board of Directors") both upon initial hire and as may be reasonably assigned
from time to time. Executive will also be offered a seat on Company's Board of
Directors.

        2.2    Best Efforts/Full-time.    Executive will expend his best efforts
on behalf of Company, and will abide by all policies and decisions made by
Company, as well as all applicable federal, state and local laws, regulations or
ordinances. Executive will act in the best interest of Company at all times.
Executive shall devote his full business time and efforts to the performance of
his assigned duties for Company, unless Executive notifies the Board of
Directors in advance of his intent to engage in other paid work and receives the
Board of Directors' express written consent to do so.

        3.    At-will Employment Relationship.    Executive's employment with
Company is at-will and not for any specified period and may be terminated by
either Executive or Company at any time, with or without cause. In addition,
Company reserves the right to modify Executive's position or duties to meet
business needs and to use discretion in deciding on appropriate discipline. No
representative of Company, other than the Board of Directors, has the authority
to alter the at-will employment relationship between Executive and Company. Any
change to the at-will employment relationship must be by specific, written
agreement signed by Executive and the Board of Directors. Nothing in this
Agreement is intended to or should be construed to contradict, modify or alter
this at-will relationship.

        4.    Compensation.    

        4.1    Base Salary.    As compensation for Executive's performance of
his duties hereunder, Company shall pay to Executive an initial base salary of
$275,000 per year (the "Base Salary"), payable in accordance with the normal
payroll practices of Company, less required deductions for state and federal
withholding tax, social security and all other employment taxes and payroll
deductions. In the event Executive's employment under this Agreement is
terminated by either party, for any reason, Executive will earn the Base Salary
prorated to the date of termination.

        4.2    Incentive Compensation.    Executive will be eligible to earn an
annual performance bonus, up to a maximum amount of 100% of his Base Salary,
based upon the achievement of certain goals and objectives to be mutually
determined by Executive and Company.

        4.3    Stock Options.    Subject to the Board of Directors' approval,
Executive will be granted a nonqualified stock option to purchase 1,250,000
shares of Company's Common Stock under Company's 1999 Equity Incentive Plan (the
"Plan") at an exercise price equal to $12.80 (the "Option"). The Option will
vest in accordance with the following schedule: 20% of the Option will vest on
the first anniversary of the Effective Date and the remaining 80% will vest in
equal

--------------------------------------------------------------------------------






monthly increments over the following 48 months. The Option will be subject to
the terms and conditions of the Plan and the standard stock option agreement
provided pursuant to the Plan, which Executive will be required to sign as a
condition of receiving the Option. Executive will also be eligible to receive
additional stock options based upon his performance as determined by Company in
its sole and absolute discretion.

        4.4    Performance and Salary Review.    The Board of Directors will
periodically review Executive's performance on no less than an annual basis.
Adjustments to Base Salary or other compensation, if any, will be made by the
Board of Directors in its sole and absolute discretion.

        5.    Customary Fringe Benefits.    Executive will be eligible for all
customary and usual fringe benefits generally available to executives of Company
subject to the terms and conditions of Company's benefit plan documents. Company
reserves the right to change or eliminate the fringe benefits on a prospective,
company-wide basis, at any time, effective upon notice to Executive.

        6.    Business Expenses.    Executive will be reimbursed for all
reasonable, out-of-pocket business expenses incurred in the performance of his
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company's
policies.

        7.    Termination of Executive's Employment.    

        7.1    Termination for Cause by Company.    Although Company anticipates
a mutually rewarding employment relationship with Executive, Company may
terminate Executive's employment immediately at any time for Cause. For purposes
of this Agreement, "Cause" is defined as: (a) acts or omissions constituting
gross negligence, recklessness or willful misconduct on the part of Executive
with respect to Executive's obligations or otherwise relating to the business of
Company; (b) Executive's material breach of this Agreement or Company's standard
form of confidentiality agreement; (c) Executive's conviction or entry of a plea
of nolo contendere for fraud, misappropriation or embezzlement, or any felony or
crime of moral turpitude; or (d) Executive's willful neglect of duties or poor
performance. Notwithstanding the foregoing, a termination under
subsection 7.1(d) above shall not constitute a termination for "Cause" unless
Company has first given Executive written notice of the offending conduct (such
notice shall include a description of remedial actions that Company reasonably
deems appropriate to cure such offending conduct) and a thirty (30) opportunity
to cure such offending conduct. In the event Company terminates Executive's
employment under subsection 7.1(d) above, Company agrees to participate in
binding arbitration, if requested by Executive, to determine whether the cause
for termination was willful neglect of duties or poor performance as opposed to
some other reason that does not constitute Cause under this Agreement. In the
event Executive's employment is terminated in accordance with this
subsection 7.1, Executive shall be entitled to receive only the Base Salary then
in effect, prorated to the date of termination and any accrued but unpaid
vacation (the "Standard Entitlements"). All other Company obligations to
Executive pursuant to this Agreement will become automatically terminated and
completely extinguished. In addition, Executive will not be entitled to receive
the Severance Package described in subsection 7.2 below.

        7.2    Termination Without Cause by Company/Severance.    Company may
terminate Executive's employment under this Agreement without Cause at any time
on thirty (30) days' advance written notice to Executive. In the event of such
termination, Executive will receive the Standard Entitlements and the "Severance
Package" described in subsection 7.2(a) below, provided that Executive agrees to
comply with all of the conditions set forth in subsection 7.2(b) below. All
other Company obligations to Executive pursuant to this Agreement will be
automatically terminated and completely extinguished.

        (a)    Severance Package.    The Severance Package will consist of the
following:

        (i)    a "Severance Payment" equivalent to the sum of three (3) years of
Executive's Base Salary then in effect on the date of termination plus three
(3) times Executive's bonus potential for the year in which Executive was
terminated, less any bonus amounts

--------------------------------------------------------------------------------



already received and applicable taxes and withholdings, payable in a lump sum
within thirty (30) days of such termination;

        (ii)   accelerated vesting of any and all of Executive's stock options,
restricted stock units and any other outstanding equity awards that remain
unvested as of the date of termination; and

        (iii)  continuation of Executive's group health insurance benefits on
the same terms as during his employment until the sooner of one (1) year
following the Separation Date or Executive's procurement of health care coverage
through another employer (the "Benefits Continuation Period"), provided
Company's insurance carrier allows for such benefits continuation. In the event
Company's insurance carrier does not allow for such coverage continuation,
Company agrees to pay the premiums required to continue Executive's group health
care coverage during the Benefits Continuation Period, under the applicable
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA"), provided that Executive elects to continue and remains eligible for
these benefits under COBRA.

        (b)    Conditions to Receive Severance Package.    Executive will
receive the Severance Package described above only if he meets all of the
following conditions:

        (i)    complies with all surviving provisions of this Agreement as
specified in subsection 13.8 below; and

        (ii)   executes a full general release, in a form acceptable to Company,
releasing all claims, known or unknown, that Executive may have against Company,
and any parent, subsidiary or related entity, their officers, directors,
employees and agents, arising out of or any way related to Employee's employment
or termination of employment with Company.

        (c)   Notwithstanding any other provision of this Agreement to the
contrary, if Executive is a "specified employee" within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") and
the related guidance ("Section 409A") at the time of Executive's separation from
service, then only that portion of the Severance Package, together with any
other severance payments or benefits, that may be considered deferred
compensation under Section 409A, which (when considered together) do not exceed
the Section 409A Limit (as defined below) and which qualify as separation pay
under Treasury Regulation Section 1.409A-1(b)(9)(iii), may be paid within the
first six (6) months following Executive's separation from service in accordance
with Section 7.2(a) above or (for payments or benefits not provided under this
Agreement) with the payment schedule applicable to each such other payment or
benefit. Otherwise, the portion of the Severance Package, together with any
other severance payments or benefits that may be considered deferred
compensation under Section 409A, that would otherwise be payable within the six
(6) month period following Executive's separation from service will be paid in a
lump sum on the date six (6) months and one (1) day following the date of
Executive's separation from service (or the next business day if such date is
not business day). For purposes of this Agreement, "Section 409A Limit" means
the lesser of two (2) times: (i) the sum of Executive's annualized compensation
based upon the annual rate of pay for services provided to Company for the
taxable year of Executive preceding the taxable year of Executive's separation
from service from Company as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any related Internal Revenue Service
guidance; or (ii) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
such separation from service occurs..

        7.3    Resignation by Executive Without Good Reason.    Executive may
resign Executive's position with Company for any reason, at any time on thirty
(30) days' advance written notice. In the event of Executive's resignation,
Executive will be entitled to receive only the Standard

--------------------------------------------------------------------------------



Entitlements and no other amount. All other Company obligations to Executive
pursuant to this Agreement will become automatically terminated and completely
extinguished. In addition, Executive will not be entitled to receive the
Severance Package described in subsection 7.2 above.

        7.4    Termination Upon A Change Of Control.    

        (a)    Accelerated Vesting Upon A Change Of Control.    Upon the close
of a transaction that constitutes a Change of Control (as that term is defined
below), Company shall immediately accelerate vesting of 50% of any portion of
the Option and 50% of the portion of any other outstanding equity awards that
remain unvested. On the one (1)-year anniversary of such Change of Control or
upon a "Triggering Event" (as defined below), whichever occurs sooner, the
remaining unvested portion of the Option and any other outstanding equity awards
shall immediately vest. For purposes of this subsection 7.4(a), a "Triggering
Event" shall mean: (i) Executive's termination from employment by the Company
without Cause; (ii) a material change in the nature of Executive's role or job
responsibilities so that Executive's job duties and responsibilities after the
Change of Control, when considered in their totality as a whole, are
substantially different in nature from the job duties Executive performed
immediately prior to the Change of Control; or (iii) the relocation of
Executive' s principal place of work to a location more than thirty (30) miles
from the location Executive was assigned to immediately prior to the Change of
Control provided, however, in the case of a Triggering Event described in
clause (ii) or (iii) hereof, such condition shall not exist unless Executive
provides written notice to Company within ninety (90) days of its initial
existence and Company does not cure such condition within thirty (30) days from
the date it receives such notice from Executive. In addition, no Triggering
Event will be deemed to have occurred unless Executive separates from service
within twelve (12) months from the date such Triggering Event initially occurs.

        (b)    Continued Validity of Severance Package After A Change Of
Control.    In the event of a Change of Control, the termination provisions
described in section 7 above shall remain in full force and effect and Executive
shall continue to be entitled to receive the Severance Package described in
subsection 7.2(a) above, provided Executive complies with all of the conditions
described in subsection 7.2(b) above.

        (c)    Change of Control.    A "Change of Control" is defined as any one
of the following occurrences: (i) the acquisition by an individual person or
entity or a group of individuals or entities acting in concert, directly or
indirectly, through one transaction or a series of related transaction, of more
than 50% of the outstanding voting securities of Company; (ii) a merger or
consolidation of Company with or into another entity after which the
stockholders of Company immediately prior to such transaction hold less than 50%
of the voting securities of the surviving entity; (iii) a sale of all or
substantially all of the assets of Company; or (iv) the change in the majority
of the Board of Directors pursuant to a successful hostile proxy contest.

        7.5    Termination Due to Death or Disability.    This Agreement will
immediately terminate upon Executive's death or Disability (as defined below).
In the event of Executive's death or Disability, Executive, or Executive's
heirs, personal representatives or estate, as the case may be, will be entitled
to receive only the Standard Entitlements and those benefits available under any
applicable Company plan or insurance policy, subject to such plan or policy
requirements. All other Company obligations to Executive pursuant to this
Agreement will become automatically terminated and completely extinguished. In
addition, neither Executive nor Executive's heirs, personal representatives or
estate will be entitled to receive the Severance Package described in
subsection 7.2. For purposes of this Agreement, "Disability" shall be defined as
Executive's inability to perform the essential functions of his job, with or
without reasonable accommodation, due to a mental or physical impairment.

--------------------------------------------------------------------------------



        7.6    Parachute Payment Excise Tax.    

        (a)   In the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Code) to Executive for Executive's benefit, paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise in connection with, or arising out of, the Executive's employment
with Company or a Change of Control (a "Payment" or "Payments"), would be
subject to the excise tax imposed by Code Section 4999, or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the "Excise Tax"), then Executive will be entitled to receive an
additional payment (a "Gross-Up Payment") in an amount such that after payment
by Executive of all taxes (including any interest or penalties (other than
interest and penalties imposed by reason of Executive's failure to file timely a
tax return or pay taxes shown due on Executive's return) imposed with respect to
such taxes and the Excise Tax), including any Excise Tax imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.

        (b)   An initial determination as to whether a Gross-Up Payment is
required pursuant to this Agreement and the amount of such Gross-Up Payment
shall be made by Company. Company shall provide its determination (the
"Determination"), together with detailed supporting calculations and
documentation, to Executive within fifteen (15) days of the date of Executive's
termination, if applicable, or such other time as requested by Executive
(provided Executive reasonably believes that any of the Payments may be subject
to the Excise Tax). If requested by the Executive, Company shall furnish
Executive, at Company's expense, with an opinion reasonably acceptable to
Executive from Company's accounting firm (or an accounting firm of equivalent
stature reasonably acceptable to Executive) that there is a reasonable basis for
the Determination. Any Gross-Up Payment determined pursuant to this paragraph 6
shall be paid by Company to Executive within five (5) days of receipt of the
Determination.

        (c)   As a result of the uncertainty in the application of Sections 4999
and 280G of the Code, it is possible that a Gross-Up Payment (or a portion
thereof) will be paid which should not have been paid (an "Excess Payment") or a
Gross-Up Payment (or a portion thereof) which should have been paid will not
have been paid (an "Underpayment").

        (d)   An Underpayment shall be deemed to have occurred (A) upon notice
(formal or informal) to Executive from any governmental taxing authority that
Executive's tax liability (whether in respect of Executive's current taxable
year or in respect of any prior taxable year) may be increased by reason of the
imposition of the Excise Tax on a Payment or Payments with respect to which
Company has failed to make a sufficient Gross-Up Payment, (B) upon a
determination by a court, or (C) by reason of determination by Company (which
shall include the position taken by Company, together with its consolidated
group, on its federal income tax return). If an Underpayment occurs, Executive
shall promptly notify Company and Company shall promptly, but in any event at
least five (5) days prior to the date on which the applicable government taxing
authority has requested payment, pay to Executive an additional Gross-Up Payment
equal to the amount of the Underpayment plus any interest and penalties (other
than interest and penalties imposed by reason of Executive's failure to file
timely a tax return or pay taxes shown due on Executive's return) imposed on the
Underpayment.

        (e)   An Excess Payment shall be deemed to have occurred upon a Final
Determination (as hereinafter defined) that the Excise Tax shall not be imposed
upon a Payment or Payments (or portion thereof) with respect to which Executive
had previously received a Gross-Up Payment. A "Final Determination" shall be
deemed to have occurred when Executive has received from the applicable
government taxing authority a refund of taxes or other reduction in Executive's
tax liability by reason of the Excise Payment and upon either (A) the date a
determination is made by, or an agreement is entered into with, the applicable
governmental taxing authority which finally and conclusively binds Executive and
such taxing authority, or in

--------------------------------------------------------------------------------






the event that a claim is brought before a court of competent jurisdiction, the
date upon which a final determination has been made by such court and either all
appeals have been taken and finally resolved or the time for all appeals has
expired or (B) the statute of limitations with respect to Executive's applicable
tax return has expired. If an Excess Payment is determined to have been made,
the amount of the Excess Payment shall be repaid by Executive to Company unless,
and only to the extent that, the repayment would either reduce the amount on
which Executive is subject to tax under Code Section 4999 or generate a refund
of tax imposed under Code Section 4999.

        (f)    Notwithstanding anything contained in this Agreement to the
contrary, in the event that, according to the Determination, an Excise Tax will
be imposed on any Payment or Payments, Company shall pay to the applicable
government taxing authorities, as Excise Tax withholding, the amount of the
Excise Tax that Company has actually withheld from the Payment or Payments.

        8.    No Conflict of Interest.    During Executive's employment with
Company and during any period Executive is receiving payments from Company
pursuant to this Agreement, Executive must not engage in any work, paid or
unpaid, that creates an actual conflict of interest with Company. Such work
shall include, but is not limited to, directly or indirectly competing with
Company in any way, or acting as an officer, director, employee, consultant,
stockholder, volunteer, lender, or agent of any business enterprise of the same
nature as, or which is in direct competition with, the business in which Company
is now engaged or in which Company becomes engaged during Executive's employment
with Company, as may be determined by the Board of Directors in its sole
discretion. If the Board of Directors believes such a conflict exists during
Executive's employment, the Board of Directors may ask Executive to choose to
discontinue the other work or resign employment with Company. If the Board of
Directors believes such a conflict exists during any period in which Executive
is receiving payments pursuant to this Agreement, the Board of Directors may ask
Executive to choose to discontinue the other work or forfeit the remaining
severance payments. In addition, Executive agrees not to refer any client or
potential client of Company to competitors of Company, without obtaining
Company's prior written consent, during Executive's employment and during any
period in which Executive is receiving payments from Company pursuant to this
Agreement.

        9.    Confidentiality and Proprietary Rights.    Executive agrees to
read, sign and abide by Company's standard form of confidentiality agreement,
which is provided with this Agreement and incorporated herein by reference.

        10.    Nonsolicitation.    Executive understands and agrees that
Company's employees and customers and any information regarding Company
employees and/or customers is confidential and constitutes trade secrets.
Accordingly, Executive agrees that during his employment and for a period of one
(1) year after the termination of his employment, Executive will not, either
directly or indirectly, separately or in association with others: (a) interfere
with, impair, disrupt or damage Company's relationship with any of its customers
or customer prospects by soliciting or encouraging others to solicit any of them
for the purpose of diverting or taking away business from Company; or
(b) directly or indirectly, separately or in association with others, interfere
with, impair, disrupt or damage Company's business by soliciting, encouraging or
attempting to hire any of Company's employees or causing others to solicit or
encourage any of Company's employees to discontinue their employment with
Company.

        11.    Injunctive Relief.    Executive acknowledges that his breach of
the covenants contained in sections 8-10 would cause irreparable injury to
Company and agrees that in the event of any such breach, Company shall be
entitled to seek temporary, preliminary and permanent injunctive relief, to the
extent allowed under the California Arbitration Act, without the necessity of
proving actual damages or posting any bond or other security.

--------------------------------------------------------------------------------



        12.    Agreement to Arbitrate.    

        12.1    Scope.    To the fullest extent permitted by law, Executive and
Company agree to arbitrate any controversy, claim or dispute between them
arising out of or in any way related to this Agreement, the employment
relationship between Company and Executive and any disputes upon termination of
employment, including but not limited to breach of contract, tort,
discrimination, harassment, wrongful termination, demotion, discipline, failure
to accommodate, family and medical leave, compensation or benefits claims,
constitutional claims; and any claims for violation of any local, state or
federal law, statute, regulation or ordinance or common law. For the purpose of
this agreement to arbitrate, references to "Company" include all parent,
subsidiary or related entities and their employees, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this agreement to arbitrate shall apply to them to the extent
Executive's claims arise out of or relate to their actions on behalf of Company.

        12.2    Arbitration Procedure.    Either party may exercise the right to
arbitrate by providing the other party with written notice of any and all claims
forming the basis of such right in sufficient detail to inform the other party
of the substance of such claims. In no event shall the request for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claims would be barred by the applicable statute of limitations. The
arbitration will be conducted in San Diego, California by a single neutral
arbitrator and in accordance with the then current rules for resolution of
employment disputes of the American Arbitration Association ("AAA"). The parties
are entitled to representation by an attorney or other representative of their
choosing. The arbitrator shall have the power to enter any award that could be
entered by a judge of the trial court of the State of California, and only such
power, and shall follow the law. The parties agree to abide by and perform any
award rendered by the arbitrator. The arbitrator shall issue the award in
writing and therein state the essential findings and conclusions on which the
award is based. Judgment on the award may be entered in any court having
jurisdiction thereof. Company shall bear the costs of the arbitration filing and
hearing fees and the cost of the arbitrator.

        13.    General Provisions.    

        13.1    Successors and Assigns.    The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company. Executive shall not be entitled to assign any
of Executive's rights or obligations under this Agreement.

        13.2    Waiver.    Either party's failure to enforce any provision of
this Agreement shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Agreement.

        13.3    Attorneys' Fees.    Each side will bear its own attorneys' fees
in any dispute unless a statutory section at issue, if any, authorizes the award
of attorneys' fees to the prevailing party.

        13.4    Severability.    In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

        13.5    Interpretation; Construction.    The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the

--------------------------------------------------------------------------------






normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

        13.6    Governing Law.    This Agreement will be governed by and
construed in accordance with the laws of the United States and the State of
California. Each party consents to the jurisdiction and venue of the state or
federal courts in San Diego, California, if applicable, in any action, suit, or
proceeding arising out of or relating to this Agreement.

        13.7    Notices.    Any notice required or permitted by this Agreement
shall be in writing and shall be delivered as follows with notice deemed given
as indicated: (a) by personal delivery when delivered personally; (b) by
overnight courier upon written verification of receipt; (c) by telecopy or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to the addresses set forth
below, or such other address as either party may specify in writing.

        13.8    Survival.    Sections 8 ("No Conflict of Interest"),
9 ("Confidentiality and Proprietary Rights"), 10 ("Nonsolicitation"),
11 ("Injunctive Relief"), 12 ("Agreement to Arbitrate"), 13 ("General
Provisions") and 14 ("Entire Agreement") of this Agreement shall survive
Executive's employment by Company.

        13.9    Code Section 409A.    This Agreement is intended to comply with
Code Section 409A (as amplified by any Internal Revenue Service or U.S. Treasury
Department guidance), and shall be construed and interpreted in accordance with
such intent. Executive and Company acknowledge that Executive and Company intend
that the compensation arrangements set forth in this Agreement are in compliance
with Section 409A, and Executive and Company agree to cooperate with one
another, to the extent reasonably requested by the other party, to restructure
any compensation set forth in this Agreement in a manner, if possible and
without any increase in cost to Company, such that no earlier and/or additional
taxes to Executive or Company will arise under Section 409A. Any provision of
this Agreement that would cause the payment of any benefit to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Code Section 409A (which amendment may be retroactive to the extent
permitted by the Code or any regulations or rulings thereunder).

        14.    Entire Agreement.    This Agreement, including Company's standard
form of confidentiality agreement incorporated herein by reference and Company's
1999 Equity Incentive Plan and related option documents described in
subsection 4.3 of this Agreement, constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral. This Agreement may be amended or modified only with the written consent of
Executive and the Board of Directors of Company. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

--------------------------------------------------------------------------------



THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

    Eric DeMarco
Dated:
 
  


--------------------------------------------------------------------------------


 
 
Kratos Defense & Security Solutions, Inc.
Dated:
 
By:
 
  


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



EXECUTIVE EMPLOYMENT AGREEMENT Amended and Restated as of August 4, 2008
